UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, DC 20549 FORM 8-K CURRENT REPORTPursuant To Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 31, 2017 STIFEL FINANCIAL CORP. (Exact name of registrant as specified in its charter) Delaware(State of incorporation) 001-09305(Commission File Number) 43-1273600(IRS EmployerIdentification No.) 501 N. Broadway, St. Louis, Missouri63102-2188 (Address of principal executive offices and zip code) (314) 342-2000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02 Results of Operations and Financial Condition. On January 31, 2017, Stifel Financial Corp. (“Stifel”) reported its financial results for the three months ended December 31, 2016. A copy of the related press release is attached hereto as Exhibit 99.1. Stifel will hold a conference call on Tuesday, January 31, 2016, at 8:30 a.m. Eastern time. All interested parties are invited to listen to Stifel Chairman and CEO, Ronald J. Kruszewski, by dialing (877) 876-9938 and referencing conference ID #58716957. A live audio webcast of the call, as well as a presentation highlighting the company’s results, will be available through Stifel's web site, www.stifel.com. For those who cannot listen to the live broadcast, a replay of the broadcast will be available through the above-referenced web site beginning approximately one hour following the completion of the call. The conference call slide show is attached hereto as Exhibit 99.2.
